In re Wal-Mart Stores, Inc.; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA96-1598; Parish of Rapides, Pineville City, Court, No. 96-093.
Granted. The judgment of the court of appeal is vacated and set aside. The matter is remanded to the court of appeal for reconsideration in light of our opinion in White v. Wal-Mart Stores, 97-0393 (La. 9/9/97); 699 So.2d 1081.
CALOGERO, C.J., and LEMMON and JOHNSON, JJ., would deny the writ.
MARCUS, J., not on panel.